IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Margaret Mazur,                        :
                    Appellant          :
                                       :
           v.                          :     No. 1008 C.D. 2017
                                       :
Jamie Cuthbert                         :


                                    ORDER

            NOW, June 11, 2018, having considered appellee’s application for

reargument and appellant’s answer in response thereto, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge